Mr. Justice Gunn, dissenting: I cannot agree that the General Assembly has delegated to the Department of Public Works and Buildings the power to acquire land which in its judgment has unusual scenic attraction by eminent domain proceedings, when its acquisition has not been authorized by the State, and a specific appropriation made to pay for it. The statute declares a public policy and designates an agency to carry it out, but does not authorize the Department to make the selection, nor does it authorize eminent domain proceedings unless an appropriation is made. How can a court make an order fixing a time for payment as required by law when no fund is provided from which to pay it? And if it is assumed the owner can be required to wait until the General Assembly has acted, then we have allowed the Eminent Domain Act to be amended contrary to the constitution. The uniform practice heretofore has been for the State to select the site and the Department to carry out its purpose as its agent. The present opinion opens wide the door to acquiring land for park purposes, depending entirely upon the artistic predilections, or the historic inclinations, of the head of the Department. The statute does not go this far.